Title: To James Madison from Edward Thornton, 12 October 1801
From: Thornton, Edward
To: Madison, James


Sir,
Philadelphia 12th October 1801.
A small British Sloop from Antigua was some weeks ago brought into this port by a French letter of marque from the Island of Porto Rico. But as you were at that time absent from the seat of Government, and as I found that Mr Latimer the Collector of the Customs for Philadelphia had very properly undertaken, in conformity to the principle laid down in the case of the Spanish letter of marque, to order the immediate departure of the prize, I was unwilling to trouble you for a formal repetition of these orders.
At the time of the entry of this vessel, I was also informed that the cargo belonged in great measure to native American Citizens; but as the execution of the Treaty of 1794 was the only circumstance in which my interposition could be with propriety applied, it was not for me to suggest any mode of relief to these persons, and no application was addressed to me in their behalf.
It is only about an hour ago that I learnt from Mr Hancock a native citizen of Petersburgh in Virginia who is interested considerably in the cargo, that he has made such terms with the captors as to be enabled to recover his property without great loss, and that there will be a permission granted by the Government of the United States for the landing of that part of the cargo, provided no objection shall be made on my part.
I do myself therefore the honour of informing you, Sir, that in the single instance before me, however productive this conduct may be of some advantage to the French captors while it benefits the American owner, I would render myself responsible to my superiors for relaxing in a small degree the strict principles of the Treaty of Amity; and it only remains for me to request, that as soon as such property belonging bonâ fide to real American Citizens shall be landed, the vessel with the remainder of her cargo may be ordered to sea in conformity to the stipulations of that instrument. I have the honour to be with perfect truth and respect, Sir Your most obedient humble servant,
Edwd Thornton.
 

   RC (DNA: RG 59, NFL, Great Britain, vol. 2). Docketed by Wagner.


   The vessel was the Harmony (see Gallatin to JM, 15 Oct. 1801).

